     Case: 1:18-cv-06447 Document #: 43 Filed: 08/23/19 Page 1 of 1 PageID #:234




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,                                )
                                                  )
       Plaintiff,                                 )   Civil Action Case No. 1:18-cv-06447
                                                  )
v.                                                )   Judge Durkin
                                                  )
WILLIAM MULLINS,                                  )
                                                  )
       Defendant.                                 )
                                                  )

     PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL WITH PREJUDICE OF
      PLAINTIFF’S CLAIMS AND TO DISMISS DEFENDANT’S COUNTERCLAIM

       Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel and

pursuant to Fed. R. Civ. P. 41(a)(2) and Fed. R. Civ. P. 12(b)(6), hereby moves for entry of an

order dismissing Plaintiff’s claim against Defendant, William Mullins (“Defendant”) with

prejudice, and dismissing Defendant’s Counterclaim [CM/ECF 33] with prejudice, with each party

bearing its own fees and costs.

       Dated: August 23, 2019                         Respectfully submitted,

                                                      MEDIA LITIGATION FIRM, P.C.
                                            By:       /s/ Mary K. Schulz
                                                      Mary K. Schulz, Esq.
                                                      1144 E. State Street, Suite A260
                                                      Geneva, Il 60134
                                                      Tel: (312) 213-7196
                                                      Email: medialitigationfirm@gmail.com
                                                      Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

        I hereby certify that August 23, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                            By:       /s/ Mary K. Schulz
